Citation Nr: 0920599	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  00-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a fracture of the right little finger. 

2.  Entitlement to service connection for a gastrointestinal 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1987 to 
February 1994. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama, which denied service connection, finding that no new 
and material evidence had been submitted to reopen the claim 
for  service connection for a residuals of a fracture of the 
right little finger, and a March 2004 rating decision which 
denied service connection for diverticulosis, claimed as a 
stomach condition and PTSD. 

In October 2005 a hearing was held by the undersigned 
Veterans Law Judge.  The transcript is of record. 

In a February 2006 decision the Board remanded the case for 
additional records and a VA psychiatric examination to 
address the issues of whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for residuals of a fracture of the right little 
finger, service connection for a gastrointestinal disorder, 
and service connection for post-traumatic stress disorder 
(PTSD).  

A January 2009 rating decision granted service connection for 
PTSD, therefore that issue is no longer on appeal.  


FINDING OF FACT

In an October 2008 statement the Veteran withdrew his appeal 
for the issues of 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for residuals of 
fracture of the right little finger and service connection 
for a gastrointestinal disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim for reopening a claim for 
entitlement to service connection for residuals of fracture 
of the right little finger and the claim for service 
connection for a gastrointestinal disorder have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2004, the Veteran submitted his substantive 
appeal, indicating in block 9A that he wished to appeal all 
issues identified in the statement of the case and any 
supplemental statements of the case sent to him.  The 
November 2004 statement of the case listed service connection 
for a gastrointestinal disorder as one of the issues on 
appeal.  The February 2005 supplemental statement of the case 
listed whether new and material evidence had been received to 
reopen a claim for service connection for a residuals of a 
fracture of the right little finger, as one of the issues on 
appeal. 

At the October 2005 Board hearing, the issues of whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for residuals of fracture 
of the right little finger and service connection for a 
gastrointestinal disorder were considered.  

In the February 2006 Board decision, the issues of whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for residuals of 
fracture of the right little finger, and service connection 
for a gastrointestinal disorder, were remanded.   

In an October 2008 statement the Veteran requested to cancel 
all of his pending claims as he had been awarded individual 
unemployability. 

A substantive appeal may be withdrawn by the appellant at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).

As the Veteran withdrew his appeal as to the issues of 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for residuals of 
fracture of the right little finger and service connection 
for a gastrointestinal disorder, there remains no allegations 
of error of fact or law for appellate consideration.  The 
Board therefore has no jurisdiction to review these issues.


ORDER

The claim to reopen a claim of entitlement to service 
connection for residuals of a fracture of the right little 
finger is dismissed. 

The claim for service connection for a gastrointestinal 
disorder is dismissed.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


